Title: From Thomas Jefferson to George Washington, 3 October 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello Oct. 3. 1793.

I have the honor to inclose herewith the following papers.

1. a Note from Mr. Coxe which covered a letter from Nassau.
2. a letter from George Nicholas which covered his commission, returned.
3. a letter from Mr. Gore, relating to Mr. Duplaine, and the communications between him and Govr. Hancock, which I asked at the desire of the Secretary at war, and which are for him.
4. a letter from Mr. Genet of Sep. 14. which, being merely an answer to one of mine, requires no reply.
5. a letter from Mr. Genet of Sep. 13. This is an answer to the written and verbal applications made to him on the subject of the William and the Fanny. After being in his hands between two and three months, the Consul at Philadelphia is still too busy to furnish the information I had desired. He is since dead, which of course furnishes a new excuse for delay. This indicates clearly enough that Mr. Genet does not mean to deliver them up. However he adds that the information would be useless until we settle what is to be deemed the extent of the limits of our 
 
protection. As this has never yet been decided, I am not able to answer him until you shall be pleased to determine what shall be proposed on that subject. I think my self that these limits are of great consequence, and would not hesitate the sacrifice of money to obtain them large. I would say, for instance, to Great Britain, ‘we will pay you for such of these vessels as you chuse; only requiring in return that the distance of their capture from the shore shall, as between us, be ever considered as within our limits: now, say for yourself, which of these vessels you will accept payment for.’ With France it might not be so easy to purchase distance by pecuniary sacrifices: but if by giving up all further reclamation of the vessels in their hands, they could be led to fix the same limits (say 3. leagues) I should think it an advantageous purchase, besides ridding us of an article of account which they may dispute. I doubt on the whole whether any thing further can be effectually done on this subject until your return to the seat of government, or to the place where you will fix for the time.

Mr. Genet’s answer with respect to his opposing the service of process on a vessel is singularly equivocal. I rather conjecture he means to withdraw the opposition, and I am in hopes my letter to Mr. Hammond will have produced another effort by the Marshal which will have succeeded. Should this not be the case, if military constraint cannot be used without endangering military opposition, this vessel also may become a subject of indemnification.
Mr. Bankson writes me word that Genl. Moylan’s residence being off the Post road, he had been obliged to send an express to him, which was not yet returned. Besides the duplicate dispatches for Gouvernr. Morris, I had left in his hands letters for all our foreign ministers and Consuls. He writes me that the communications with Philadelphia had been so much intercepted that he had not yet obtained conveyances.
The death of Wright will require a new nomination of an engraver. If it be left to Mr. Rittenhouse, I think he would prefer Scott.
Just before I left Philada. I received from Mr. Genet a claim of exemption from tonnage for their vessels which quitted the Cape in distress and made the first ports in the US. and particularly as to those which came to Baltimore, the tonnage of which amounted to a large sum. As you were come away, I thought it would shorten the business to send his claim in a letter addressed to the Secretary of the Treasury, but (as he was sick) under cover to Mr. Wolcott, in hopes they would make a report thereon to you for your consideration. The necessity of these abridgments of formalities in our present distant situations requires that I should particularly suggest to you the expediency of desiring Genl. Knox to communicate to the foreign ministers himself directly any matters relative to the interpositions of his department through the 
 
governors. For him to send these to me from Boston to this place merely that I may send them back to the ministers at Philadelphia or New York, might be an injurious delay of business.
I shall hope to have the honor of a line from you whenever you shall have fixed on the time and place at which you shall decide to reassemble us. I have the honor to be with sentiments of the most perfect respect & attachment Dear Sir Your most obedt. & most humble servt

Th: Jefferson

